Citation Nr: 0727106	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-22 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability secondary to service-connected lumbosacral strain 
with herniated nucleus pulposus (HNP).  

2.  Entitlement to service connection for a left ankle 
disability secondary to service-connected lumbosacral strain 
with HNP.  

3.  Entitlement to an evaluation in excess of 10 percent for 
status post residuals of a right knee injury with traumatic 
arthritis.  

4.  Entitlement to an evaluation in excess of 10 percent for 
instability of the right knee.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1983 to June 1986 
and from January 1989 to January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and June 2003 decisions by the 
RO.  In January 2003, the RO, in part, denied service 
connection for a left knee disability, including secondary to 
the service-connected right knee disability, and assigned 
separate 10 percent evaluations for the right knee disability 
based on instability under Diagnostic Code (DC) 5257, and for 
arthritis under DC 5010-5260.  In June 2003, the RO denied, 
in part, entitlement to TDIU.  The veteran perfected an 
appeal as to these four issues.  In April 2007, a hearing was 
held at the RO before the undersigned member of the Board.  

As to the claim of service connection for a left ankle 
disability, the Board finds that this issue is in appellate 
status but has not been properly developed by the RO for 
appellate consideration at this time.  Further discussion of 
this issue will be addressed in the remand section of this 
document.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  




REMAND

Historically, service connection for a left ankle disability 
on a direct basis was denied by the RO in February 1992, and 
was not appealed.  In March 2003, the veteran submitted a 
claim for a number of disabilities, including service 
connection for a "left ankle condition."  The veteran did 
not elaborate as to the basis for the left ankle claim.  By 
rating action in June 2003, the RO found that new and 
material evidence had not been submitted to reopen the claim.  
In January 2004, the veteran submitted a claim for, in part, 
service connection for a left ankle disability secondary to 
the right knee disability.  Later, in a June 2004 letter, the 
veteran stated that he wanted to appeal the June 2003 rating 
decision for a left ankle injury.  Although there was no 
formal adjudication of the claim on a secondary basis, the 
RO, in a December 2006 supplemental statement of the case 
(SSOC), characterized the issue as service connection for a 
left ankle disability on a direct and secondary basis, and 
denied the claim.  However, VA Regulations provide, in part, 
that in no case will an SSOC be used to announce decisions by 
the agency of original jurisdiction on issues not previously 
addressed in the statement of the case (SOC), or to respond 
to a notice of disagreement on a newly appealed issue that 
was not addressed in the SOC.  38 C.F.R. § 19.31 (2006).  In 
this case, after receipt of the veteran's notice of 
disagreement to the June 2003 rating decision, the RO was 
required by regulations to provide him and his representative 
with an SOC concerning his request to reopen the claim on a 
direct basis.  

Here, the veteran was not provided the notice required under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) for the claim of secondary service connection for a 
left ankle disability.  While he was provided with the 
appropriate regulations pertaining to VA's duty to assist in 
a statement of the case and was provided appropriate notice 
under the Veterans Claims Assistance Act of 2000 (VCAA) on 
other claims, the veteran was never provided appropriate VCAA 
notice specifically addressing the issue of secondary service 
connection for a left ankle disability.  Such VCAA notice 
cannot be satisfied by post-decisional documents such as a 
statement of the case.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, the veteran should be notified 
of VA's duty to assist under VCAA.  See also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

At the personal hearing in April 2007, the veteran testified 
that he believed that his current left ankle disability was 
due to overcompensating because of his right knee disability.  
Since it is clear that the veteran does not seek to reopen 
the claim on a direct basis, but rather secondary to his 
service-connected right knee disability, any procedural 
deficiencies by the RO concerning a reopened claim is moot, 
and need not be addressed further.  In light of the veteran's 
testimony, the Board has restated the issue on the first page 
to reflect the appropriate adjudicatory considerations of his 
claim.  As the claim of secondary service connection for a 
left ankle disability has never been properly adjudicated by 
the RO, additional development must be undertaken prior to 
appellate review.  

In this regard, the RO is advised that consideration of the 
veteran's claim should include the question of secondary 
service connection under the holding in Allen v. Brown, 7 
Vet. App. 439 (1995).  Secondary service connection includes 
instances in which there is an additional increment of 
disability of a nonservice-connected disability due to 
aggravation by an established service-connected disability.  

Concerning the veteran's right knee disabilities, the medical 
evidence of record showed that he was treated for additional 
problems with his right knee subsequent to the most recent VA 
(QTC) examination in November 2004.  At the personal hearing, 
the veteran testified that he had fallen a couple times and 
injured both knees and his left ankle since his last VA 
examination, and that his right knee had worsened 
significantly.  VA outpatient notes confirm that the veteran 
was seen on a number of occasions subsequent to the most 
recent VA examination, but do not provide sufficient 
information to assess the current severity of the right knee 
disability.  As to the prior VA examination in November 2004, 
the Board notes that the examiner opined that the veteran had 
additional functional loss in the right knee due to pain, but 
did not quantify the extent of any additional range of 
motion.  Further, it is not readily apparent from the record 
whether the examiner had the veteran's claims folder 
available for review.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 
(2006).  See also EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Finally, the Board notes that the evidence of record includes 
a statement from a VA physician to the effect that the 
veteran's degenerative arthritis of the left knee was caused 
by the service-connected right knee disability.  However, 
there is no confirmed diagnosis of arthritis of the left 
knee.  That is, the evidence as currently constituted in the 
file does not include x-ray evidence of arthritis of the left 
knee nor is there any other opinion or diagnosis of arthritis 
in the file.  

Under the circumstances, the Board finds that the evidence of 
record does not include sufficient information to adequately 
assess the current severity of the veteran's right knee 
disabilities or to determine the nature or etiology of any 
current left knee or left ankle disability.  Therefore, the 
veteran should be afforded appropriate VA examinations, and 
all VA medical and vocational rehabilitation records should 
be obtained and associated with the claims file.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Further, VA 
may not reject a TDIU claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In 
Friscia, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") specifically 
stated that VA has a duty to obtain an examination and an 
opinion on what effect the service-connected disability had 
on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); 
Beaty, 6 Vet. App. at 538.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) for his claim of secondary 
service connection for a left ankle 
disability, including what is required to 
establish a disability rating and 
effective date per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any left 
ankle, or right or left knee problems 
since September 2006.  After securing the 
necessary release, the AMC should attempt 
to obtain copies of all medical records 
from the identified treatment sources not 
already of record, and associate them 
with the claims folder.  If records 
cannot be obtained, this should be noted 
in the claims folder, and the veteran 
should be notified and so advised.  

3.  The AMC should also obtain the 
veteran's vocational rehabilitation 
counseling records and associated with 
the claims file.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine: 1) 
the nature and, if feasible, etiology of 
any identified left knee or left ankle 
disability, and; 2) the current severity 
of his right knee disabilities, and how 
they affect his ability to be gainfully 
employed.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report of the examiner.  All appropriate 
testing should be undertaken in 
connection with this examination.  The 
pertinent clinical findings documented in 
the record, and reasons that form the 
basis of any opinion should be clearly 
set forth in the report.  The examiner 
should provide an opinion as to the 
following:  

I.  If a left knee or left ankle 
disability is identified, is it at 
least as likely as not that any 
diagnosed disability is proximately 
due to or the result of, or 
aggravated by the service-connected 
right knee disability or any other 
service-connected disability 
including the veteran's low back 
disability?  

The term "aggravated" in the 
above context refers to a 
permanent worsening of the 
underlying condition, as 
contrasted with temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.  

II.  The examiner should note any 
limitation of motion in the right 
knee.  Also, tests for stability in 
each knee should be accomplished, 
and any instability should be 
classified as mild, moderate, or 
severe.  

III.  Indicate whether the right 
knee exhibits weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

IV.  Lastly, the examiner should 
express an opinion on whether pain 
in the right knee could 
significantly limit functional 
ability during flare-ups or when the 
knee is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The examiner should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's right knee disability in 
accordance with the specified criteria.  
The physician should provide a complete 
rationale and basis for all opinions 
offered.  If the physician is unable to 
make any determination, her or she should 
so state and indicate the reasons.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is advised that his failure to 
report for a scheduled examination 
without good cause may have an adverse 
effect on his claims.  

6.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
right knee disability have been provided 
and whether the examiner has responded to 
all questions posed.  If not, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2006).  

7.  After the requested development has 
been completed, the AMC should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  This should 
include consideration of whether any 
identified left knee or left ankle 
disability is proximately due to or the 
result of, or aggravated by the service-
connected right knee disability.  The 
provisions of Allen v. Brown, 7 Vet. App. 
439 (1995) should be considered.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

